Citation Nr: 1136920	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from May 1969 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran claims he has bilateral hearing loss and tinnitus due to in-service exposure to acoustic trauma from gunfire while working as an infantry fire crewman.  In correspondence dated in October 2008, he further explained that he first noticed the onset of his hearing loss and tinnitus within two months of his discharge from service.

A June 2008 VA examination report confirms that the Veteran has bilateral sensorineural hearing loss to be considered a disability by VA standards according to the requirements of 38 C.F.R. § 3.385, as well as tinnitus.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
60
60
55
LEFT
30
50
65
55
55

Speech recognition scores were 68 percent in his right ear and 76 percent in his left ear.  The diagnosis was mild to moderate bilateral sensorineural hearing loss.  The examiner concluded that it was as likely as not that the Veteran's tinnitus was associated with his hearing loss.  The examiner further explained that when asked when these symptoms began, the Veteran stated that he had no idea when they began.  The examiner added that a review of the claims file revealed that hearing was within normal limits at separation from service, therefore, it would seem less likely than not that the Veteran's current hearing loss and tinnitus were the result of his military duty.  

In the October 2008 correspondence, the Veteran indicated that he had stated to the June 2008 VA examiner that he had no idea when his symptoms began, but rather that he could not provide the exact date.  He explained that he had indicated that he first noticed the onset of his hearing loss and tinnitus within two months of his discharge from service.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Such appears to be the case here.  While the Veteran's history of a gradual onset of hearing loss was noted in the introduction of the June 2008 examination report, the VA examiner did not address the Veteran's reported in-service acoustic trauma or reported onset of hearing loss and tinnitus within two months following discharge from service in providing the negative opinion; rather, the examiner relied upon the absence of any corroborating evidence at separation from service.  As such, this opinion is inadequate, and a remand for an addendum opinion concerning the etiology of the Veteran's bilateral hearing loss and tinnitus is necessary prior to deciding these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Board also notes that it has considered the written arguments submitted by the Veteran's representative in May 2011 to the effect that a remand of this matter is required as the RO "failed to apply" directives noted in VA Fast Letters 10-35 (September 2, 2010) and 10-48 (November 1, 2010), as well as VA Training Letter 09-05 (August 5, 2009).  As a preliminary matter, the Board observes that these letters were issued by the Veterans Benefits Administration (VBA) to provide guidance in the adjudication of claims involving hearing loss and tinnitus.  They are not substantive rules which grant additional rights or effect a change in existing law or regulation, nor does a bare allegation of "failure to apply" the administrative guidance contained in these letters require a remand, as the Veteran's representative claims.  In any event, the Board has reviewed these letters, as well as the actions of the RO, in the context of the facts of this case and can identify no substantive defect which has prejudiced the Veteran.  The Board does note that the Veteran's military occupational specialty (MOS) is among those listed in the Department of Defense's Duty MOS Noise Exposure Listing.  This fact should be considered by the VA examiner in rendering an addendum to the June 2008 examination report.




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain an addendum to the June 2008 VA examination report, preferably from the original examiner.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus are related to his period of active service, to specifically include his asserted in-service acoustic trauma.  In this regard, the examiner must consider the fact that the Veteran's MOS is among those listed in the Department of Defense's Duty MOS Noise Exposure Listing.

In doing so, the examiner must acknowledge the Veteran's competent report as to the onset and continuity of symptomatology since service.

If the original examiner is no longer available to provide requested opinion, another equally qualified VA examiner shall provide the necessary additional opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the record.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

